Case 1:21-cv-01543-ENV-RLM Document 5 Filed 04/22/21 Page 1 of 2 PageID #: 28




Daniel Sadeh, Esq.
HALPER SADEH LLP
667 Madison Avenue, 5th Floor
New York, NY 10065
Telephone: (212) 763-0060
Facsimile: (646) 776-2600
Email: sadeh@halpersadeh.com

Counsel for Plaintiff

                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF NEW YORK

    ARTHUR REVELES,                                 Case No: 1:21-cv-01543-ENV-RLM

         Plaintiff,
                                                    NOTICE OF VOLUNTARY DISMISSAL
         v.                                         PURSUANT TO FED. R. CIV. P.
                                                    41(a)(1)(A)(i)
    TILRAY, INC., BRENDAN KENNEDY,
    CHRISTINE ST. CLARE, REBEKAH
    DOPP, SOREN SCHRODER, and
    MICHAEL AUERBACH,

         Defendants.


       PLEASE TAKE NOTICE that, pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of

Civil Procedure, Plaintiff Arthur Reveles hereby voluntarily dismisses the above-captioned action

as moot. Defendants have not served an answer or a motion for summary judgment.

Dated: April 22, 2021                               Respectfully submitted,

                                                    HALPER SADEH LLP

                                                    By: /s/ Daniel Sadeh
                                                    Daniel Sadeh, Esq.
                                                    667 Madison Avenue, 5th Floor
                                                    New York, NY 10065
                                                    Telephone: (212) 763-0060
                                                    Facsimile: (646) 776-2600
                                                    Email: sadeh@halpersadeh.com

                                                    Counsel for Plaintiff



                                               1
Case 1:21-cv-01543-ENV-RLM Document 5 Filed 04/22/21 Page 2 of 2 PageID #: 29




                                CERTIFICATE OF SERVICE

        I, Daniel Sadeh, hereby certify that on April 22, 2021, a true and correct copy of the
annexed NOTICE OF VOLUNTARY DISMISSAL PURSUANT TO FED. R. CIV. P.
41(a)(1)(A)(i) was served in accordance with the Federal Rules of Civil Procedure with the Clerk
of the Court using the CM/ECF system, which will send a notification of such filing to all parties
with an email address of record who have appeared and consented to electronic service in this
action.


Dated: April 22, 2021                               /s/ Daniel Sadeh
                                                    Daniel Sadeh




                                               2
